MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                   Apr 24 2019, 9:29 am
court except for the purpose of establishing
                                                                                 CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
estoppel, or the law of the case.                                                 and Tax Court




APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Dale Murphy                                               Curtis T. Hill, Jr.
Bunker Hill, Indiana                                      Attorney General of Indiana

                                                          Laura R. Anderson
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Dale Murphy,                                              April 24, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-1842
        v.                                                Appeal from the Clay Superior
                                                          Court
State of Indiana,                                         The Honorable J. Blaine Akers,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          11D01-1306-FA-419



Altice, Judge.


                                          Case Summary



Court of Appeals of Indiana | Memorandum Decision 18A-CR-1842 | April 24, 2019                       Page 1 of 3
[1]   Dale Murphy, pro se, appeals from the trial court’s denial of his Petition for Jail

      Time Credit (Petition) related to his conviction and sentence for Class A felony

      conspiracy to commit murder. The State correctly observes, however, that

      Murphy had already been granted the time requested. Thus, the Petition was

      properly denied.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On September 8, 2014, Murphy entered into a plea agreement with the State,

      pleading guilty to Class A felony conspiracy to commit murder in exchange for

      an agreed sentence and the dismissal of another criminal cause. The trial court

      approved the plea agreement and sentenced Murphy accordingly, on October 8,

      2014, to twenty years in prison with two of those years suspended to probation.

      The trial court granted Murphy credit for 660 days actually served and 660 days

      of earned credit. See Appendix at 24 (Sentencing Order provides: “The

      Defendant is given credit time for 660 actual days (December 17, 2012 through

      October 7, 2014) previously served and is entitled to good time credit, if

      earned.”); id. at 25 (Abstract of Judgment indicates 660 “actual days” and 660

      “earned credit days”).


[4]   In March 2018, Murphy filed a Motion to Correct Erroneous Sentence,

      claiming that he had not been given good time credit when he was sentenced in

      October 2014. The trial court summarily denied this motion on March 20,

      2018. In doing so, the court attached a copy of the Abstract of Judgment,

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1842 | April 24, 2019   Page 2 of 3
      which the trial court noted “clearly shows credit for 660 actual days and 660

      good time credit days.” Id. at 13.


[5]   On July 9, 2018, Murphy filed the instant Petition, again alleging that he had

      not been awarded earned credit time (also known as good time credit). The

      State quickly filed an objection to the motion and reminded the trial court that

      the issue had already been ruled upon a few months prior. Thereafter, on July

      12, 2018, the trial court denied the Petition. Murphy now appeals.


                                          Discussion & Decision


[6]   The record overwhelmingly establishes that, at the time of his original

      sentencing, Murphy was given 660 days of credit for time served and 660 days

      of earned credit time. On appeal, Murphy asks that we reverse and remand

      with instructions for the trial court to “issue a corrected Abstract of Judgment to

      indicate the good time credit Defendant has earned.” Appellant’s Brief at 5. The

      Abstract of Judgment already reflects this earned credit time. Accordingly, the

      trial court properly denied the Petition.


[7]   Judgment affirmed.


      Kirsch, J., and Vaidik, C.J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1842 | April 24, 2019   Page 3 of 3